Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a sharpened edge convexly projected from a section of the upper end of the sidewall” (claim 6);
“a  plurality of teeth disposed on a section of the upper end of the sidewall” (claim 7);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claimed subject matter that was not described in the specification in such a way as to reasonably convey possession of 
A.     “opening tool embedded in a section of the upper end of the sidewall” (claim 1) (Specification page 9 line 1 best describes the feature. However, the description has the same broad scope as the claim limitation in question, and apparently includes features other than the sharpened edge 108 that is concave in relation to the sidewall, as described in specification page 9 lines 2-3 and shown in Fig 3. For example, see claims 6-7. However, these other features do not appear to be embedded as described. For example, specification page 9 line 4, describes an embodiment wherein the opening tool is protracted from the top side 104, and claim 6 requires convexly projected from the sidewall. Protracted and projected as described and claimed respectively, appear to be the opposite of embedded as also described in the specification.);
B.     “a sharpened edge convexly projected from a section of the upper end of the sidewall” (Claim 6) (First see the commentary in A. embedded in the sidewall yet convexly projected from the sidewall, is also not made in in the full clear concise and exact terms required by the Statute. As part of this finding, the examiner also notes the lack of a drawing to show the claim limitation in question.);
“a  plurality of teeth disposed on a section of the upper end of the sidewall” (Claim 7) (First see the commentary above. The specification description of a sharpened edge that is embedded in the sidewall yet comprises a plurality of teeth on the sidewall, is also not made in in the full clear concise and exact terms required by the Statute. Without drawings, the configuration of applicants teeth in relation to the claimed body is difficult to imagine, however, in general, teeth would not appear to be embedded in the sidewall as described in the specification, but rather would appear to project
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because the portions thereof that are not well described in the specification cannot be adequately interpreted (as a result of the lack of adequate written description).
Claims 2 and 4 are further indefinite because the expressions “secures a chewing tobacco container therein” and “encircles a clip” are vague regarding whether the tobacco container and clip are positively claimed or not. In the comparison of the claims with the prior art 
Line 1 in claims 5-7 appears to be incomplete. Additionally, the antecedents for the “another embodiment” recited in line 1 of claims 6 and 7 appear to be in claim 5, but claims 6 and 7 are expressly dependent on claim 1. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokes et al. (2008/0202535). 
The claimed holder can be the combination shown in Fig 1 of Stokes. As shown in the drawing and described in [0011] using the same term, holder has a base as claimed. 
sidewall can be the portion of the holder extending upwardly from the base, the claimed top side can be the top end of the sidewall and the claimed interior volume can be the compartment described in [0012] and [0013]. 
The claimed upper end of the sidewall can be an upper part of the sidewall in Stokes and the claimed lower end of the sidewall can be a lower part of the sidewall in the reference. As should be evident the lower end of the sidewall is affixed to the base as also claimed.
The claimed member can be the protruberance from which the keychain ring and the two other rings attached to the keychain ring, as shown in the drawings, extend. As should be evident the member has an aperture as also claimed (through which one of the aforementioned rings extends).
The claimed opening tool can be the corkscrew.
Regarding claim 2, the holder of Stokes can secure some chewing tobacco container therein, as functionally claimed, and regarding claim clip as also functionally claimed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes as applied above.
Regarding claim 3, Stokes may not disclose that the sidewall tapers inwardly as claimed. However, tapered sidewalls are conventional and/or well within the level of skill of one of ordinary skill in the art to provide. Therefore, it would have been obvious to taper the sidewall of Stokes in the manner claimed, as a design expedient and/or in order to facilitate the retention of particular shaped content within the Stokes holder.
concavely embedded sharpened edge in the form of a cigar cutter on the bottom of the Stokes holder. In another example, see the sharpened edge convexly projected that is part of the knife in Stokes. The claimed plurality of teeth can be part of a saw tool, something that is also conventional. It would have been obvious to provide these tools in the apparatus of Stokes at the positions claimed for each, as a design expedient and in order to make the Stokes apparatus more convenient to use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB K ACKUN/Primary Examiner, Art Unit 3736